200 F.2d 197
UNITED STATES of Americav.Constantino Vincent RICCARDI, Appellant.
No. 10836.
United States Court of Appeals Third Circuit.
Submitted December 5, 1952.
Decided December 19, 1952.

Appeal from the United States District Court for the District of New Jersey; Guy L. Fake, Judge.
C. V. Riccardi, pro se.
Grover C. Richman, Jr., U. S. Atty., and Charles J. Tyne, Asst. U. S. Atty., Newark, N. J., for appellee.
See also 188 F.2d 416.
Before BIGGS, Chief Judge, and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
The instant appeal is quite without merit as were the prior appeals taken by Riccardi. The appellant's case has been fully considered on several occasions both by this court and by the court below. These examinations need not be detailed here. The judgment of the court below will be affirmed.